DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
Response to Arguments/Amendments
Applicant’s amendments (e.g. “plurality of transmitters”) overcomes the previous prior art rejections but raise the question of new matter, and therefore, are rejected under 112.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-10, 12-17, and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended independent claims read “plurality of transmitters.” However, the examiner found no mention in the previously filed application of a plurality of transmitters. Therefore, this constitutes new matter. (Note: While the Applicant pointed to figure 2 and paragraph 21 for support, the examiner only discovered one transmitter – element 206 – in figure 2.)
Allowable Subject Matter
Claims 1-3, 5-10, 12-17, and 19-20 would be allowable if the 112a rejection, set forth in this Office action, were overcome. The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “transmitting, by a plurality of transmitters  of an optical time domain reflectometry (OTDR) system and through a respective plurality of single-mode fibers (SMFs) respective optical pulses through a mode MUX/DEMUX of the OTDR system and into a few-mode fiber (FMF), wherein each transmitter is included in a respective port of N SMF ports, each port corresponding to a respective mode of N modes in the FMF, wherein a MUX component of the MUX/DEMUX delivers the optical pulses in a form of Mode1 to the FMF; receiving, by the mode MUX/DEMUX of the OTDR system, light signals directed by the FMF in a backward direction through the mode MUX/DEMUX, the light signals comprising a first signal type produced by a Fresnel reflection and including dead-zones, and a second signal type produced by Rayleigh, Raman and Brillouin scattering and being dead-zone-free … directing, by the OTDR system, the signals of the first signal type including the dead- zones to the first port of the N SMF ports through the SMF included in the first port, and the dead-zone-free signals of the second signal type to the remaining N-1 dead-zone-free SMF ports through respective SMFs included in the respective dead-zone-free SMF ports; … measuring losses and locating faults in the FIMF, by the OTDR system, based at least on the received light signals,” in combination with the other claimed limitations. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M, W, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877